By the Court.—Brady, J.
The facts in this case are as follows: Mr. Andrew D. Melick, who was in the commission business, as he states it, received seven barrels of cider brandy from the plaintiff for sale. A person named Yan Dyke called upon Melick and said he was buying for the defendants, and after some negotiation a sale was made to the defendants, as Melick supposed, through Yan Dyke. This having been done, the'brandy was' delivered to a carman upon an order for it purporting to be signed by the defendants “per Yan Dyke.” The defendants, however, neither authorized the purchase by Yan Dyke, nor made it from the plaintiff. They purchased it from Yan Dyke without notice of the manner in whiclMt had been obtained by him or of the plaintiff’s rights, and for value, which was paid. Melick did not know Yan Dyke before the transaction stated ; did not know whether he was the agent of *63the defendants or not, and made no inquiry on that subject before the goods were delivered upon the order signed “ per Yan Dyke,” and sold to the defendants. The plaintiff must be regarded as having voluntarily parted with the brandy with the intent to sell the same, and the defendants as bona fide purchasers without notice. The possession of the brandy having been obtained with the consent of the plaintiff, he has run right of action against the defendants. By the delivery 6?'the goods to Yan Dyke he conferred an apparent right of property upon him, the delivery having been unconditional, and with the intent to part with the ownership (Saltus v. Everett, 20 Wend. 267; Caldwell v. Bartlett, 3 Duer, 341; Keyser v. Harbeck, 3 Duer, 373; Steelyard v. Singer, 2 Hilton, 96; Fassett v. Smith, 23 H. Y. 252), and it matters not that the delivery was accomplished through fraud, although it is otherwise where the goods are tortiously or feloniously obtained (cases supra). It was not assumed upon the argument that Van Dyke had feloniously acquired the possession of the brandy. The plaintiff based his right to recover upon the ground that Yan Dyke, having a mere naked possession, and having procured it by fraud, could confer no title. As we have seen, this view is not available against a bona fide purchaser. The plaintiff himself invested Yan Dyke with an apparent right of property, upon which the defendant acted innocently: He did not, either personally or by agent, make any inquiries of the defendants or any other person as to the authority of Yan Dyke to bind the defendants. Hot only was his agent remiss in that respect, but he delivered the goods upon Yan Dyke’s order without knowing him. The equities are decidedly with the defendants. If the agent of the plaintiff had acted with common prudence, he would have ascertained that Yan Dyke was attempting to perpetrate a fraud.
The judgment should be reversed.